UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of November 1, 2011, there were 84,756,009 Common Units and 1,729,715 General Partner Units outstanding. Explanatory Note The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended September 30, 2011 (the “10-Q”) filed with the Securities and Exchange Commission onNovember 7, 2011, is to furnish the Interactive Data Fileson Exhibit 101.The Interactive Data Files were inadvertently omitted from the Form 10-Q as originally filed due to an errorin the Thomson Reuters Edgarization software.No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. Pursuant to Rule406T of RegulationS-T, theseInteractiveDataFiles on Exhibit101 are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, and otherwise are not subject to liability under those sections. Item 6. Exhibits. Exhibit Number Description 3.1* Certificate of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.2 to Targa Resources Partners LP’s Registration Statement on FormS-1 filed November16, 2006 (File No.333-138747)). 3.2* Certificate of Formation of Targa Resources GP LLC (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.3* Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Annual Report on Form10-K filed April2, 2007 (File No.001-33303)). 3.4* First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.1 to Targa Resources Partners LP’s current report on Form8-K filed February16, 2007 (File No.001-33303)). 3.5* Amendment No.1, dated May13, 2008, to the First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May14, 2008 (File No.001-33303)). 3.6* Limited Liability Company Agreement of Targa Resources GP LLC (incorporated by reference to Exhibit3.4 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 4.1* Supplemental Indenture dated October28, 2011 to Indenture dated June18, 2008, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 4.2* Supplemental Indenture dated October28, 2011 to Indenture dated August13, 2010, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 4.3* Supplemental Indenture dated October28, 2011 to Indenture dated February2, 2011, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 10.1* Equity Distribution Agreement, dated October 21, 2011 by and among Targa Resources Partners LP and Citigroup Global Markets Inc. (incorporated by reference to Exhibit 1.1 to Targa Resources Partners LP’s Current Report on Form 8-K filed October 21, 2011 (File No. 001-33303)). 31.1* Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 7, 2011. ** Filed herewith Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Targa Resources Partners LP. (Registrant) By:Targa Resources GP LLC, its general partner Date: November 7, 2011By: /s/ Matthew J. Meloy Matthew J. Meloy Senior Vice President, Chief Financial Officer and Treasurer (Authorized Officer and Principal Financial Officer) Exhibit Index Exhibit Number Description 3.1* Certificate of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.2 to Targa Resources Partners LP’s Registration Statement on FormS-1 filed November16, 2006 (File No.333-138747)). 3.2* Certificate of Formation of Targa Resources GP LLC (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.3* Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Annual Report on Form10-K filed April2, 2007 (File No.001-33303)). 3.4* First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.1 to Targa Resources Partners LP’s current report on Form8-K filed February16, 2007 (File No.001-33303)). 3.5* Amendment No.1, dated May13, 2008, to the First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May14, 2008 (File No.001-33303)). 3.6* Limited Liability Company Agreement of Targa Resources GP LLC (incorporated by reference to Exhibit3.4 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 4.1* Supplemental Indenture dated October28, 2011 to Indenture dated June18, 2008, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 4.2* Supplemental Indenture dated October28, 2011 to Indenture dated August13, 2010, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 4.3* Supplemental Indenture dated October28, 2011 to Indenture dated February2, 2011, among Targa Gas Processing LLC, Targa Sound Terminal LLC and Sound Pipeline Company, LLC, subsidiaries of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association. 10.1* Equity Distribution Agreement, dated October 21, 2011 by and among Targa Resources Partners LP and Citigroup Global Markets Inc. (incorporated by reference to Exhibit 1.1 to Targa Resources Partners LP’s Current Report on Form 8-K filed October 21, 2011 (File No. 001-33303)). 31.1* Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 7, 2011. ** Filed herewith
